Citation Nr: 0328785	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to August 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
increased the rating of the veteran's service-connected PTSD 
to 50 percent.  Also on appeal is a July 2001 RO decision 
which denied the veteran's claim of entitlement to TDIU.  
This case was previously before the Board in November 2002, 
when it was remanded for additional development.  The 
additional development is complete, and is discussed below.  


FINDINGS OF FACT

1.  Symptoms of the veteran's PTSD, including impaired 
impulse control, spatial disorientation, inability to 
establish and maintain effective relationships, etc., produce 
social and industrial impairment with deficiencies in most 
areas.  

2.  The veteran's PTSD, his only service connected disability 
which is to be rated 70 percent, precludes his participation 
in any regular gainful employment.  


CONCLUSIONS OF LAW

1.  A 70 percent rating is warranted for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Code 9411 
(2003).

2.  The criteria for establishing entitlement to TDIU are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  Well-
groundedness is not an issue.  In the July 2000 decision, in 
a January 2002 statement of the case (SOC), and in a July 
2003 supplemental statement of the case, the veteran was 
notified of the evidence necessary to substantiate his claim, 
and of what was of record.  The SOC clearly cited the changes 
in the law brought about by the VCAA and implementing 
regulations; they explained that VA would make reasonable 
efforts to help the veteran get pertinent evidence, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While the January 2002 
SOC advised the veteran to respond within 30 days, a remand 
to cure that notice deficiency is not necessary given the 
determination below.  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been afforded VA examinations and a VA 
Social and Industrial Survey.  There is no indication that 
there is any relevant evidence outstanding.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.

Background

Historically, the RO granted service connection for PTSD in 
June 1995.  His PTSD disability is now rated 50 percent 
disabling.  

Postservice medical evidence consists of VA outpatient 
records dated through May 2003 indicating the veteran has 
been treated over many years for numerous medical problems, 
including, but not limited to, chronic obstructive pulmonary 
disease (COPD), hypertension, hypothyroidism, chronic 
sinusitis and allergic rhinitis, and chronic back pain.  PTSD 
is the only disorder for which service connection has been 
granted.  VA outpatient records from May 1999 to May 2003 
indicate that he continues to be seen for symptoms related to 
his PTSD.  

On VA examination in July 2001, the veteran reported that he 
had worked in coal mines until he injured his back in 1981, 
and he has not worked since.  He stated that his first spouse 
left him because of his agitated and aggressive outbursts.  
He separated from his second spouse nine months prior to the 
examination, as she apparently left him after he embarrassed 
her at a family reunion.  His son lived with him.  He was 
able to dress, clean and wash himself.  He drove a motor 
vehicle, went fishing, and watched television.  He enjoyed 
being in the woods and would sometimes go hunting.  He 
complained of recurrent nightmares and flashbacks.  He 
reported intrusive thoughts about Vietnam, and stated that he 
gets easily agitated and angry.  He stated that he once had 
his daughter by her throat, and did not realize what he was 
doing until he recovered from the flashback.  He had bad 
dreams approximately four times weekly, and had recurrent 
panic episodes with palpitations, smothering feelings, and 
hyperventilation.  He was easily startled.  He could not 
stand crowds because they made him feel like he was going to 
lose control.  He had been incarcerated because of aggressive 
and violent episodes.  He complained of occasional 
depression, feelings of hopelessness and helplessness, and 
feeling tired and run down.  The examiner noted that the 
veteran had attempted suicide approximately three times, the 
last time approximately two years earlier when he tried to 
drive his vehicle off the road.  

On examination, the veteran was casually dressed and walked 
with the aid of a cane.  He was generally pleasant, 
cooperative, and oriented for time, place, and person.  There 
was no evidence of active hallucinations or delusions.  His 
attention and concentration were impaired.  He had difficulty 
with mental calculations and serial sevens.  He was able to 
give the days of the week in reverse order.  His memory and 
recall for recent events was slightly impaired.  He was able 
to recall two out of three objects after five minutes.  His 
judgment was intact, and there was no evidence of any 
looseness of association, flight of ideations, or pressured 
speech.  His fund of knowledge was appropriate for his 
education level and background.  He demonstrated no obsessive 
thoughts or compulsive actions.  He denied current suicidal 
or homicidal ideations.  The diagnosis was chronic PTSD, 
delayed.  The examiner reported that the severity of the 
veteran's psychosocial stressors was moderate, and the Global 
Assessment of Functioning (GAF) score was 60.  The examiner 
further reported:

I feel that this [veteran] continues to 
have problems with [PTSD].  He has been 
in outpatient psychiatric treatment, 
which appears to have helped.  He has 
problems with being irritable, upset, 
[and] angry.  His problems are also made 
worse by the fact that he injured his 
back while he was working in the mines 
and has not been able to work.  He says 
that he has a lot of time on his hands 
and gets easily frustrated.  His wife 
left him about nine months ago because of 
his being irritable and embarrassing her.  
The [veteran] says that he continues to 
have recurrent bad dreams, nightmares, 
[and] flashbacks.  He gets intrusive 
thoughts about Vietnam.  He gets mad 
easily.  He gets depressed.  His 
psychiatric problems have interfered with 
him socially, as well as industrially, on 
an occasional basis.  

On VA examination in June 2003, the veteran complained of 
major problems sleeping at night.  He has recurrent 
(approximately three times weekly) bad dreams about his 
experiences in Vietnam.  He also had recurrent (occurring 
approximately three times weekly) panic episodes and 
flashbacks, with palpitations, smothering feelings, 
hyperventilation.  He had a bad temper, and could become 
verbally and physically abusive.  He was very uncomfortable 
around people.  He had continuing intrusive thoughts about 
Vietnam.  He was easily startled and very uncomfortable 
around people.  He stated that he "is gone" from February 
to June because that was the time of year he experienced the 
most traumatic incidents in Vietnam.  He got very suspicious 
and distrustful, had become very reclusive, and lead a very 
isolated life.  He stated that there was hardly a jail in 
West Virginia in which he had not been incarcerated because 
of his bad temper.  He tended to take issue about everything, 
especially when people made comments about his appearance or 
his family.  He was able to dress, clean, and wash himself.  
He could drive short distances.  He watched television 
occasionally, but spent most of his time on a flat rock in 
the yard.  He had a friend with whom he talked "once in a 
while."  He went to a mall once or twice a year.  Even when 
he had worked he had problems getting along with people, and 
had particular problems with authority figures.

Examination revealed that the veteran was casually dressed 
and was generally pleasant and cooperative, with an 
appropriate flow and content of his conversation.  He was 
somewhat guarded and distrustful.  He was orientated for 
time, place, and person.  There was no evidence of any active 
hallucination or delusions.  He had problems with mental 
calculations and serial sevens.  He concentration was 
impaired, and his memory and recall for recent events was 
slightly impaired.  He was able to recall 2 out of 3 objects 
after five minutes.  There was no evidence of any looseness 
of associations, flight of ideas, or pressured speech.  There 
were no obsessive thoughts or compulsive actions, and his 
fund of knowledge was adequate.  He denied being actively 
suicidal or homicidal.  The diagnosis, in pertinent part, was 
PTSD, and the examiner reported that the severity of the 
veteran's psychosocial stressors was moderately severe.  The 
highest level of rapid functioning on the GAF scale was 40.  
The examiner stated:

I feel that [the veteran] has problems 
with [PTSD] which ha[ve] been persistent 
since he came out of the service and 
ha[ve] gotten particularly worse since he 
had to quit working because of his back.  
He says that even when he was working he 
had problems in getting along with 
people.  He has had a problem with temper 
and difficulty in getting into frequent 
fights.  [The veteran] has major problems 
with his everyday activities . . . .  
[The veteran's] psychiatr[ic] problems 
appear[] to have interfered with him 
socially as well as industriously on an 
ongoing basis and is now interfering with 
him more also because of the added 
problems with physical impairments with 
his back and COPD.  I feel that the 
combination of his physical and 
psychiatric impairment makes him disabled 
from being gainfully employed.  I also 
feel that his ability to perform his 
daily activities are limited . . . .  He 
does have problems in maintaining and 
establishing social relationship[s] and I 
feel that he is disabled from being 
gainfully employed primarily due to the 
psychiatric and behavior problems related 
to the diagnosis of PTSD.  

On a VA Social and Industrial Survey in June 2003, the 
veteran reported that he thought about Vietnam every day 
despite attempts to avoid such thoughts.  He complained that 
concentration problems prevented him from focusing on one 
task for very long.  At times he had dissociative experiences 
where he lost track of time and forgot where he was.  He 
still thought of suicide often, and if it were not for his 
children he "would not be here."  He got irritable easily, 
where even the sound of a vacuum cleaner made him very upset.  
From April to mid-June he could not be around anyone due to 
severe intrusive thoughts of Vietnam and associated 
flashbacks.  He avoided reminders of the war such as war 
movies.  He only slept approximately 2-4 hours nightly, and 
had nightmares nearly every night.  He often awoke in a cold 
sweat and could not get back to sleep.  The lack of sleep 
made him tired during the day, and he often lacked energy and 
motivation.  

The veteran was able to perform his activities of daily 
living, but often forgot to shave.  On a typical day he got 
up and turned on the television but did not watch it.  He 
spent most of his day sitting on rocks in his yard with his 
dog.  He stayed to himself and did not associate with people.  
He did not cook for himself and often ate sandwiches.  The 
examiner reported that the veteran was cooperative and 
appeared oriented times 3.  His appearance was neat.  He had 
trouble concentrating at times, and often lost track of 
questions asked by the examiner.  He had been married twice, 
with the first marriage terminating because of his PTSD 
symptoms.  He was separated from his second spouse; with his 
spouse remaining in their home while he lived in a motor home 
on the property.  His son would not allow him into his house 
while his spouse was home.   He only had one friend, with 
whom he had contact no more than twice a year.  He reported a 
history of assault and battery charges (approximately 4 or 
5).  He had a quick temper, did not like to be in crowds, and 
was afraid he might hurt someone during a flashback.  He 
enjoyed his children, but his daughters would not let him 
around his grandchildren unless he was in a good mood.  He 
had never gotten along well with coworkers.  He was last 
employed in a pawn shop approximately 12-14 years ago.  He 
left that job because he assaulted a customer.  The examiner 
expressly stated that the veteran was unemployable for the 
following reasons:

[The] veteran has severe PTSD symptoms.  
He has ongoing problems with flashbacks 
and concentration, and does not get 
enough sleep to safely work at any 
position.  There would be no way of 
knowing when he might have a flashback, 
and what he might do during one.  He also 
lacks [the] ability to focus on any task 
for any period of  time, and probably 
wouldn't even be able to remember to go 
to work.  

[The] veteran has a quick temper related 
to this PTSD symptoms.  [He] has intense 
guilt . . . .  He does not work well 
under authority . . . and would not do 
well on his own, due to his concentration 
problems.  I feel that he would be a 
safety hazard on any job.  

[The] veteran has severe anniversary 
reactions, and from April to June would 
not be able to be around people.  He 
often spends this time alone in the woods 
. . . and [he] does not even associate 
with his own family during this time.  

[The] veteran is taking medications to 
control his PTSD symptoms that would 
interfere with his ability to work 
safely.  Without these medications, his 
PTSD symptoms would be much worse.

Legal Criteria and Analysis - Increased Rating

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.
A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The competent evidence of record, particularly the reports of 
the most recent VA examination and social and industrial 
survey, in June 2003, reasonably establishes that noted 
symptoms of the veteran's PTSD, including suicidal ideation, 
impaired impulse control, spatial disorientation, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships, produces 
occupational and social impairment with deficiencies in most 
areas, so as to warrant a 70 percent rating under Code 9411.  

The record is devoid of competent (medical) evidence that the 
veteran experiences total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Hence; a 100 percent scheduler rating is not warranted.  

Legal Criteria and Analysis - TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

Upon careful review of the entire record, the Board concludes 
that the evidence reasonably establishes that impairment due 
to the veteran's service-connected PTSD, alone, is 
sufficiently severe to preclude his participation in regular 
substantially gainful employment.

As determined above, the veteran's service-connected PTSD 
warrants a 70 percent rating.  Therefore, the percentage 
rating requirements for TDIU are met.  Regarding the effect 
of the PTSD on the veteran's ability to maintain employment, 
the most recent competent (medical) evidence (June 2003 VA 
examination and social and industrial survey) is to the 
effect that the veteran is unable to work due to PTSD.  The 
Board notes that the veteran leads an isolated existence, and 
is even unable to maintain close relationships with his 
immediate family due to impulse control deficiencies.  The 
requirements for establishing entitlement to TDIU are met. 


ORDER

A 70 percent rating is granted for PTSD, subject to the 
regulations governing payment of monetary awards.  

TDIU is granted, subject to the regulations governing payment 
of monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



